IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-10189
                           Summary Calendar


PATRICK STARLING

                 Plaintiff - Appellant

     v.

TIMOTHY REVELL, DR; CHARLES RIDGE, DR

                 Defendants - Appellees

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         (USDC No. 2:02-CV-7)
                         --------------------
                            August 15, 2002

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Patrick Starling, Texas state prisoner #585248, has appealed

the dismissal as frivolous of his civil rights action alleging

inadequate medical treatment for pain in his shoulder and thigh.

We AFFIRM.

     Starling contends that the district court abused its

discretion by dismissing his action with prejudice.     He asserts

that that court has determined that his complaint alleges a claim

for deliberate indifference to his medical needs, under 42 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10189
                                 -2-

§ 1983.    The district court actually held that Starling’s claims

are frivolous because he did not allege, and cannot make a valid

allegation of, deliberate indifference.

     Because Starling did not raise the issues of deliberate

indifference or seek leave to amend his complaint to so allege,

in the district court, this court will not address these issues

on appeal.    See Reeves v. Collins, 27 F.3d 174, 177 (5th Cir.

1994).    Furthermore, we reject Starling’s request for remand so

that he can allege deliberate indifference because on appeal, he

“has presented no more than conclusionary allegations in support

of his claim[s].”    Booker v. Koonce, 2 F.3d 114, 117, 115-17 (5th

Cir. 1993).   Therefore the district court’s judgment must be

AFFIRMED.

     IT IS FURTHER ORDERED that Starling’s motion for leave to

withdraw or amend his brief is DENIED.

     MOTION DENIED; JUDGMENT AFFIRMED.